Our study of the decree appealed from in this case reflects a careful consideration of each phase of the controversy by the Chancellor below. We fail to find in the record an erroneous ruling of law or an abuse of discretion by the Chancellor on findings of fact. It is our conclusion that the decree appealed from should be affirmed, but so modified as to permit J.T. Ferguson and wife, Margaret Ferguson, a period of ninety days after the going down of the mandate in which to remove from the two lots described in the pleadings the buildings by them constructed thereon in good faith under a deed unto them regular on its face. Likewise without prejudice on the part of the Fergusons to pursue such remedy, if any, possessed by them as against their grantors in said deed. The decree, as modified supra, is hereby affirmed.
ADAMS, C.J., and TERRELL and BROWN, JJ., concur.